Citation Nr: 1743461	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-34 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a left leg and knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from September 1965 to August 1968. Notably, the Veteran is the recipient of a Vietnam Service Medal with one bronze star.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a videoconference hearing before the undersigned in January 2017; a transcript of that hearing is associated with the electronic claims file in the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for left knee and back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2005 rating decision, the RO denied the Veteran's claim of service connection for a left leg and knee condition. The Veteran did not initiate an appeal or submit new and material evidence within the appeal period. 

2. The evidence received since the January 2005 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of service connection for a left knee disorder.

CONCLUSIONS OF LAW

1. The January 2005 rating decision that denied the Veteran's claim of service connection for a knee disorder is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been received sufficient to reopen the claim of service connection for a left knee disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed an application to reopen his claim for service connection for a left knee disorder in October 2009. The RO issued a rating decision in September 2010, denying the Veteran's claim for service connection for left knee disorder due to a lack of new and material evidence, which the Veteran timely appealed. Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the last final rating decision in January 2005 that denied the claim of entitlement to service connection for left leg and knee condition was that there was no evidence indicating the Veteran's left knee condition occurred during military service and, importantly, that no evidence had been submitted that the condition had been clinically diagnosed.  At the time of the January 2005 rating decision, the evidence of record included the Veteran's service medical records and the Veteran's application for benefits.  The Veteran did not appeal that decision or submit new and material evidence within one year of the notice of the denial of his claim.  

The evidence received since the January 2005 decision includes medical and lay evidence related to the Veteran's knee condition.  The Veteran's family medicine physician opined that the Veteran's military service contributed to his back and knee problems. Moreover, the Veteran submitted a copy of a letter written in August 1967, during his active military service, which referenced falling off a light pole. Finally, the Veteran submitted a buddy statement that reported an in-service motor vehicle accident in December 1966.  

The Board finds that the evidence received since the June 2005 rating decision includes evidence that is both new and material to the left leg and knee disorder claim. The above-cited evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a current diagnosis that may be causally related to an in-service event or injury. As such, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist. Shade, 24 Vet. App. at 117-18. Thus, the Board finds that the evidence is both new and material, and the claim for service connection for a left knee disorder is reopened.


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened.


REMAND

Although the Board regrets the additional delay due to this remand, a remand is necessary to ensure that a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. The Veteran has indicated receipt of Social Security disability since 2009 for his back. To date, it does not appear that an attempt has been made to obtain these records. As such, pursuant to the duty assist, the Board finds that the SSA records should be requested. See 38 C.F.R. § 3.159 (c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran contends he has knee and back problems as a result of an in-service fall from a light pole. Additionally, during the Board hearing, the Veteran testified that in December 1966, while in service, he was injured in a traffic accident in Alaska, when the car in which he was traveling was rear-ended. Transcript at 10. He submitted a buddy statement in support of the December 1966 accident.  

The Veteran was provided a VA examination in December 2013 in connection with his claims.  The examiner opined that the Veteran's degenerative changes of the lumbar spine are not caused by or a result of service, and that his complaints of knee discomfort are not caused by or a result of service. However, the Veteran's family physician, Dr. R.E.L., who treated the Veteran for years, opined that it is likely that injuries received while in service contributed to the Veteran's back and knee problems. The physician referenced a 2003 MRI, which showed a wedge compression fracture caused from an old injury.  However, neither the 2003 MRI, nor any additional records from Dr. R.E.L. appear in the record before the Board and it does not appear that an attempt has been made to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health-care providers, who have provided treatment for his back and left knee. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file, including records related to the Veteran's left knee replacement surgery (Covenant Medical Center) and records from his family practice physician (Dr. R.E.L.), including results of an MRI dated 2003.

Any outstanding VA treatment records should also be obtained.  

2. The AOJ should obtain a copy of any decision(s) to grant or deny SSA benefits to the Veteran, the records upon which any decision was based, and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3. After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of any back disorder that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, post-service medical records, and lay assertions.  The examiner should specifically address the March 2017 opinion from Dr. R.E.L.  

The Veteran contends that his current back disorder first manifested during active service and has continued thereafter.  The Veteran contends he has back problems as a result of an in-service fall from a light pole. Additionally, during the Board hearing, the Veteran testified that in December 1966, while in service, he was injured in a traffic accident in Alaska, when the car in which he was traveling was rear-ended. Transcript at 10. He submitted a buddy statement in support of the December 1966 accident.   

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology. If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current back disorder manifested during the Veteran's military service or is otherwise causally or etiologically related thereto, to include any symptomatology therein. 

In providing this opinion, the examiner should discuss medically known or theoretical causes of any current back disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

If arthritis is found, the examiner should also opine as to whether it is at least as likely as not that arthritis manifested within one year of separation from service.
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the nature and etiology of any left knee disorder that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, post-service medical records, and lay assertions.  The examiner should specifically address the March 2017 opinion from Dr. R.E.L.  

The Veteran has contended that his current left knee disorder first manifested during active service, and has continued thereafter.  The Veteran contends he has knee problems as a result of an in-service fall from a light pole. Additionally, during the Board hearing, the Veteran testified that in December 1966, while in service, he was injured in a traffic accident in Alaska, when the car in which he was traveling was rear-ended. Transcript at 10. He submitted a buddy statement in support of the December 1966 accident.   

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology. If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

In providing this opinion, the examiner should discuss medically known or theoretical causes of any current left knee disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

If arthritis is found, the examiner should also opine as to whether it is at least as likely as not that arthritis manifested within one year of separation from service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
 
5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

